Citation Nr: 1228755	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1958 to December 1961 and from January 1962 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by hearing acuity no worse than Level III in the right ear and Level II in the left ear during the rating period.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the Board notes that the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal is of record, including the Veteran's private audiological treatment records.  Moreover, in order to assess the severity of the Veteran's service-connected disability, the Veteran was provided with two appropriate VA examinations during the instant rating period.  The Board finds that these examinations are sufficient for adjudicatory purposes, as they include audiometric data relevant to the applicable rating criteria and address the Veteran's reported symptomatology.  Moreover, the 2008 examination includes the Veteran's reported functional effects of his bilateral hearing loss, namely his difficulty understanding speech and related difficulty communicating with others.  (The 2011 VA examination report also reflects that the VA examiner included this reported symptomatology by reference.)  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  

The Veteran also testified at a hearing before the Board, in which the undersigned asked questions of the Veteran to elicit testimony regarding the severity and symptomatology of his bilateral hearing loss, as well as testimony regarding any relevant treatment.  Thus, while the undersigned did not specifically advise the Veteran of the criteria for establishing a higher rating or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced by any such omission.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran is currently assigned a noncompensable rating for his bilateral hearing loss, and he contends that the severity of and related functional impairment caused by his hearing loss should entitle him to a compensable rating.

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  A 10 percent evaluation for bilateral defective hearing is assigned when the hearing acuity is at least at Level I in the better ear and Level X in the poorer ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c).  

In conjunction with his bilateral hearing loss service connection claim, the Veteran was afforded an audiometric examination for VA purposes (a QTC examination) in November 2008.  Audiometric testing conducted at that time revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
35
65
80
75
LEFT
35
45
65
70

The average pure tone threshold was 63.75 in the right ear and 53.75 in the left ear.  Speech audiometry revealed a speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.

Using Table VI, these results merit ratings of level III for the Veteran's right ear and level I for his left ear, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  The Board notes that Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 1000 Hertz in either ear and at 2000 Hertz in the left ear, or a decibel loss of 70 decibels or more at 2000 Hertz in either ear.  

A December 2008 private audiogram reflects graphed results of audiometric testing, as well as corresponding speech discrimination scores.  However, as the record reflects that a form other than the Maryland CNC speech discrimination testing was utilized by this private audiologist, this audiogram cannot serve as basis for evaluating the Veteran's hearing acuity for VA purposes.  See 38 C.F.R. § 4.85(a) (2011) (stating that Maryland CNC controlled speech discrimination scores should be used for VA rating purposes).

In a February 2009 letter, the Veteran's treating private audiologist stated that the Veteran's high frequency sensorineural hearing loss adversely affects the Veteran's ability to understand the consonants of speech correctly, thereby impacting his ability to communicate effectively, especially in the presence of background noise.

The Veteran underwent second VA audiometric examination in May 2011.  Audiometric testing conducted at that time revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
35
65
85
85
LEFT
40
45
70
75

The average pure tone threshold was 67.5 in the right ear and 57.5 in the left ear.  Speech audiometry revealed a speech recognition ability of 94 percent bilaterally.

Using Table VI, these results merit ratings of level II bilaterally, which fails to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  The Board notes that Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 1000 in either ear and 2000 Hertz in left ear, or a decibel loss of 70 decibels or more at 2000 Hertz in either ear.  

The Veteran testified regarding the severity of his bilateral hearing loss during his June 2012 Board hearing, at which time he reported that he has great difficulty understanding speech, especially when background noise is present.  He further testified that as a result of this functional impairment, in addition to consideration of his advancing age, he recently ceased working as a full-time employee and requested part-time employment (working two-thirds of a full-time schedule).  The Veteran reported that his vocational responsibilities involve speaking at noisy seminars, and therefore his hearing impairment affects his ability to perform his job duties.  Likewise, in a June 2012 submitted statement, the Veteran's employer reported that the Veteran's decision to convert to part-time employment was partly attributable to his hearing deficit and related functional impairment during his speaking engagements.  Notably, this change in status was only partly driven by hearing loss concerns, and does not appear to have been employer imposed.  

The Board specifically notes its consideration of the lay evidence of record, including the Veteran's assertions regarding his perceived severity of his bilateral hearing impairment as reflected in his submitted statements and hearing testimony, as well as the reports of its impact on his vocation, as reflected by evidence provided by both him and his employer.  Moreover, the Board notes that the Veteran is competent to report his perception of his hearing acuity and related functional effects.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Furthermore, the Board finds that the Veteran's reported symptoms are credible, as they have remained consistent over time and are corroborated by evidence from his employer and his private audiologist.  However, as noted above, the assignment of a disability rating for hearing loss is a mechanical process based on available audiometric data, and the instant case, this data does not warrant the assignment of an increased rating.  Moreover, the Board notes that rating schedule contemplates difficulty hearing and is designed to measure a related impairment of earning capacity, and given the Veteran's hearing acuity reflected by his audiometric testing and speech discrimination scores, the Board does not find that the evidence, when viewed as a whole, reflects that the severity of the Veteran's hearing disability warrants the assignment of an increased schedular rating.  

As none of the audiometric testing of record reflects results that warrant the assignment of a compensable rating based on the applicable VA regulations, a basis for awarding a compensable schedular rating for bilateral hearing loss has not been presented, and the Veteran's appeal of this issue is therefore denied.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's bilateral hearing loss increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms with regard to the Veteran's bilateral hearing loss than are currently shown by the evidence; thus, the Board finds that the Veteran's bilateral hearing impairment disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect that the Veteran is currently unemployed, an analysis as to whether a claim of entitlement to a total disability rating based on individual unemployability has been raised by the record as part and parcel of the Veteran's increased rating claim is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A schedular compensable rating for service-connected bilateral hearing loss is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


